DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“package” in line 6 should read “package,”.
“characterised by” in line 7 should read “the method comprising”.
“the gripping” in line 12 should read “each gripping”.
“with opened” in line 13 should read “with the opened”.
“applied” in line 20 should read “pressed”.
Claims 2-20 are objected to because of the following informality: “characterised in that” should read “wherein” in all instances the limitation appears in the claims.
Claim 3 is objected to because of the following informalities:
“device these” in line 3 should read “device, the opened gripper jaws”.
“therebelow, in the case of opened gripper jaws, in” in line 4 should read “therebelow in”.
“the region” in line 5 should read “a region”.
Claim 4 is objected to because of the following informalities:
“released following” in line 4 should read “released, following”.
“engagement” in line 4 should read “engagement,”.
Claim 5 is objected to because of the following informalities:
“region the” in line 3 should read “region, the”.
“the region” in line 4 should read “a region”.
“them” in line 5 should read “the dispensing element”.
Claim 6 is objected to because of the following informalities:
“gripping” in line 4 should read “gripping,”.
“to wet” in line 5 should read “for wetting”.

“gripping by” in line 5 should read “gripping, by”.
“to activate” in line 5 should read “for activating”.
Claim 8 is objected to because of the following informalities:
“device and” in line 5 should read “device of a plurality of gripping devices and”.
“in that” in line 9 should read “wherein”.
“in that” in line 10 should read “wherein”.
“to grip” in line 11 should read “for gripping”.
“in that” in line 11 should read “wherein”.
“devices and in that” in line 13 should read “devices, wherein”.
“to receive” in line 14 should read “for receiving”.
“elements and in that the” in line 14 should read “elements, and wherein a”.
“the distance” in line 15 should read “a distance”.
Claim 10 is objected to because of the following informality: “the circumference” in line 3 should read “a circumference”.
Claim 11 is objected to because of the following informality: “in that” in line 4 should read “wherein”.
Claim 12 is objected to because of the following informalities:
“the region” in line 3 should read “a region”.
“with the screw cap of the dispensing elements” in lines 4-5 should read “via their screw caps”.
“the region” in line 6 should read “a region”.
Claim 18 is objected to because of the following informality: “takes place pneumatically” in lines 4-5 should read “is pneumatic”.
Claim 19 is objected to because of the following informality: “takes place hydraulically” in line 4 should read “is hydraulic”.
Claim 20 is objected to because of the following informality: “takes place electromechanically” in line 4 should read “is electromechanical”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, the examiner is interpreting claim 1 as if the limitation “in particular cardboard/plastic composite packages for dispensable products,” in line 3 has been omitted.
Claim 1 recites the limitation "the apparatus" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “an apparatus”.
Claim 1 recites the limitation "the transport speed" in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a transport speed”.
Claim 1 recites the limitation "the transport belt" in lines 12. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a transport speed of a transport belt which supplies the dispensing elements”.
Claim 1 recites the limitation "a dispensing element" in lines 13 and 15. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the dispensing element mentioned in line 11 of the claim or a totally new dispensing element. For both instances.
Claim 4 recites the limitation "the positive-locking engagement" in line 4. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if claim 4 depended from claim 3 instead of claim 1. For examination purposes, the examiner is interpreting the limitation as if claim 4 depends from claim 3 instead of claim 1.
Claim 5 recites the limitation "the screw cap lower edge" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a lower edge of the screw cap”.
Regarding claim 7, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). For examination purposes, the examiner is interpreting the claim as if “heat, UV light or the like” in lines 4-5 of the claim instead reads “heat or UV light”.
Claim 7 recites the limitation "the contact region" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a contact region”.
Regarding claim 8, the phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, the examiner is interpreting claim 8 as if the limitation “in particular cardboard/plastic composite packages for dispensable products,” in line 3 has been omitted.
Claim 11 recites the limitation "the correspondingly running lateral guide rails" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the lateral guide rails”.
Claim 12 recites the limitation "the lowering gripping devices" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the gripping devices”.
Claim 12 recites the limitation "the bent lateral guide rails of the circular path" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the lateral guide rails”.
Claim 12 recites the limitation "the closing gripper jaws" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the gripper jaws”.
Claim 12 recites the limitation "the screw cap lower edge" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a lower edge of the screw cap”.
Claim 13 recites the limitation "the circular path" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a circular path”.
Claim 14 recites the limitation "the transport direction" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a transport direction”.
Claim 15 recites the limitation "the contact region" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a contact region”.
Regarding claim 15, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). For examination purposes, the examiner is interpreting the claim as if “heat, UV light or the like” in line 4 of the claim instead reads “heat or UV light”.
Claim 15 recites the limitation "the transport direction" in line 4. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if claim 15 depended from claim 14 instead of claim 13. For examination purposes, the examiner is interpreting the limitation as if claim 15 depends from claim 14 instead of claim 13.
Claims 18-20 recite the limitation "the drive" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a drive” in all instances the limitation appears in the claims.
Claims 2-7 are rejected as being indefinite because they depend from claim 1.
Claims 9-20 are rejected as being indefinite because they depend from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Desogus et al. (EP 1215124 A1), hereinafter Desogus, in view of Kawajiri et al. (US 4,788,811), hereinafter Kawajiri.
Regarding claim 8, Desogus discloses an apparatus (1 in Figure 1) for gripping and holding dispensing elements (2 in Figures 1 and 3), having a flange (shown in an annotated version of Figure 3 of Desogus, hereinafter Figure 3x, below) and a screw cap (shown circled in Figure 3x below), for subsequent application onto packages (3 in Figures 1 and 2) (Paragraph 0023), wherein each dispensing element (2) is gripped individually by a gripping device (30 in Figures 2-4 and 6) of a plurality of gripping devices (30) and is applied by means of its flange onto a package (2) (Paragraphs 0031 and 0032),
wherein the gripping devices (30) are arranged in a height-adjustable manner on an applicator (7 in Figures 1, 2, and 6) designed as a rotary machine (7) (Paragraphs 0031 and 0032), wherein each gripping device (30) is arranged above a package (3) transported by the applicator (7) (apparent from Figure 2, Paragraph 0032), wherein each gripping device (30) has at least two corresponding gripper jaws (36 in Figure 3) for gripping a dispensing element (2) (Paragraphs 0032 and 0043), wherein the dispensing elements (2) are supplied by means of a conventional device (the “conventional device” described in Paragraph 0043) to a delivery region (10 in Figure 1) to be received by the gripping devices 

    PNG
    media_image1.png
    801
    993
    media_image1.png
    Greyscale

Figure 3x: an annotated version of Figure 3 of Desogus
However, Desogus does not disclose: wherein the dispensing elements are linearly supplied to the apparatus in an aligned position, wherein the dispensing elements are supplied by means of a transport belt and lateral guide rails to a delivery region to be received by the gripping devices, and wherein the transport belt has a plurality of engagement cams for receiving the dispensing elements.

Because both the conventional device (the “conventional device” described in Paragraph 0043) of Desogus and the transport belt (the “timing belt” described in Col. 19 lines 53-62) and the lateral guide rails (the side walls of cover 224) of Kawajiri can supply dispensing elements to a delivery region to be received by a gripping device, it would have been obvious to one of ordinary skill in the art to substitute the conventional device of Desogus for a transport belt and lateral guide rails as taught by Kawajiri and as claimed, in order to achieve the predictable results of supplying the dispensing elements (2 of Desogus) to the delivery region using the transport belt and the lateral guide rails, preventing clogging of the dispensing elements at joints in conveying routes, and preventing overlapping of the dispensing elements. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 9, Desogus discloses that each gripping device (30) is arranged on the applicator (7) pivotable about a horizontal axis (longitudinal axis of 39 in Figures 2 and 3) (because cam follower 39 of gripping device 30 pivots about the longitudinal axis of 39 when it is guided by cam 38, Paragraphs 0032 and 0061).
Regarding claim 10, Desogus discloses that the gripping devices (30) are arranged uniformly distributed over a circumference of the applicator (7) (apparent when Figure 1 is viewed in relation to Figure 2, Paragraphs 0031 and 0026).
Regarding claim 11, Desogus in view of Kawajiri teaches that the gripping devices (30 of Desogus) move on a circular path (the circular path around rotary table 7 along which gripping devices 30 
Regarding claim 12, Desogus in view of Kawajiri teaches that the gripping devices (30 of Desogus) engage the dispensing elements (2 of Desogus) in a region of the lateral guide rails (the side walls of cover 224 of Kawajiri) and pull them via their screw caps (shown circled in Figure 3x above) into the delivery region (10 of Desogus, as modified in view of Kawajiri) (because Kawajiri teaches, in Col. 19 lines 6-9 and 33-37, pulling dispensing elements 2 into delivery region b using gripping device 71 in a region of cover 224) where the gripper jaws (36 of Desogus) grip the respective dispensing elements (2 of Desogus) in a region between a lower edge (the lower edge of the “screw cap” shown circled in Figure 3x above) of the screw cap (shown circled in Figure 3x above) and the flange (shown circled in Figure 3x above) in a positive-locking and force-fitting manner (as shown in Figure 3x above and described in Paragraphs 0032 and 0043 of Desogus).
Regarding claim 13, Desogus in view of Kawajiri teaches that the delivery region (10 of Desogus, as modified in view of Kawajiri) is formed by a sliding surface (a surface similar to the surface of 208 located in station b in Figure 35 of Kawajiri) on which the dispensing elements (2 of Desogus) slide along a circular path (the circular path around rotary table 7 along which gripping devices 30 transport the dispensing elements 2) until being received by the gripper jaws (36 of Desogus) (because Kawajiri teaches, in Col. 19 lines 6-9 and 33-37, that dispensing elements 2 slide on the surface of 208 located in station b in Figure 35 until being received by gripping device 71).
Regarding claim 16, Desogus discloses that the gripper jaws (36) of each gripping device (30) can be moved towards one another (Paragraphs 0043, 0057, and 0059).
Regarding claim 18, Desogus discloses that a drive (the “pneumatic actuator” described in Paragraph 0043) for opening and closing the gripper jaws (36) is pneumatic (Paragraph 0043).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Desogus in view of Kawajiri in further view of Larsson et al. (US 2015/0121815), hereinafter Larsson.
Regarding claim 14, Desogus in view of Kawajiri teaches all the limitations of the claim as stated above except: an application station for applying adhesive on the flange is arranged in a transport direction along the circular path behind the sliding surface forming the delivery region.
Larsson teaches that it was known to provide an application station (4d in Figures 1 and 3) for applying adhesive (the “glue” described in Paragraph 0041) on a flange (outer edge 21) that is arranged in a transport direction (the direction in which dispensing elements 5 are transported) along a circular path (the circular path along which rotatable device unit 7 transports dispensing elements 5) behind a sliding surface (the bottom surface of lid feeding unit 8 shown in Figure 2 along which dispensing units 5 slide until being picked up by a holding member 3 at position 4a in Figure 3) forming a delivery region (Paragraph 0041), in order to fixedly attach dispensing element (5 in Figure 3) to packages (10 in Figure 3) (Paragraph 0041 lines 15-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Desogus in view of Kawajiri to incorporate the teachings of Larsson by providing an application station for applying adhesive on the flange (shown in Figure 3x above) that is arranged in a transport direction (the direction in which dispensing elements 2 of Desogus are transported) along the circular path (the circular path around rotary table 7 along which gripping devices 30 transport the dispensing elements 2) behind the sliding surface (a surface similar to the surface of 208 located in station b in Figure 35 of Kawajiri) forming the delivery region, because doing so would more securely and fixedly attach the dispensing elements (2 of Desogus) to the packages (3 of Desogus).
Regarding claim 15, Desogus in view of Kawajiri in further view of Larsson teaches that an activation station (the locations of blowers 75 and/or the location of burner 76 in Figure 1 of Desogus) for .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Desogus in view of Kawajiri in further view of Zanini et al. (US 5,467,527), hereinafter Zanini.
Regarding claim 17, Desogus in view of Kawajiri teaches all the limitations of the claim as stated above except: the gripper jaws of each gripping device can be pivoted towards one another.
Zanini teaches that it was known to provide gripper jaws (86 in Figure 6) of a gripping device (60 in Figure 6) which can be pivoted towards one another to close the gripper jaws (86) and grip a dispensing element (5 in Figure 5) (Col. 5 lines 49-60, Col. 7 lines 35-42).
Because both the gripper jaws of Desogus and the gripper jaws of Zanini can moved towards one another to close the gripper jaws and grip a dispensing element, it would have been obvious to one of ordinary skill in the art to substitute the gripper jaws (36) of Desogus for gripper jaws that can be pivoted towards one another as taught by Zanini, in order to achieve the predictable result of closing the gripper jaws and gripping the dispensing element (2 of Desogus) by pivoting the gripper jaws towards one another. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desogus in view of Kawajiri in further view of Jensen et al. (US 2003/0145900), hereinafter Jensen.
Regarding claim 19, Desogus in view of Kawajiri teaches all the limitations of the claim as stated above except: a drive for opening and closing the gripper jaws is hydraulic.
Jensen teaches that it was known to provide a hydraulic drive (the “hydraulic…actuators” described in Paragraph 0104) for opening and closing gripper jaws (7 in Figure 1) in order to open and close the gripper jaws (7) using the hydraulic drive (Paragraph 0104).
 KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 20, Desogus in view of Kawajiri teaches all the limitations of the claim as stated above except: a drive for opening and closing the gripper jaws is electromechanical.
Jensen teaches that it was known to provide an electromechanical drive (the “electro-mechanical means” described in Paragraph 0104) for opening and closing gripper jaws (7 in Figure 1) in order to open and close the gripper jaws (7) using the electromechanical drive (Paragraph 0104).
Because both the pneumatic drive (the “pneumatic actuator” described in Paragraph 0043) of Desogus and the electromechanical drive (the “electro-mechanical means” described in Paragraph 0104) of Jensen can open and close gripper jaws, it would have been obvious to one of ordinary skill in the art to substitute the pneumatic drive (the “pneumatic actuator” described in Paragraph 0043) of Desogus for an electromechanical drive as taught by Jensen, in order to achieve the predictable result of opening and closing the gripper jaws (36 of Desogus) using the electromechanical drive. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art taken alone or in combination fails to disclose or render obvious the steps of: lowering a gripping device with opened gripper jaws to a dispensing element provided therebelow, and pulling the dispensing element with the opened gripper jaws to a flat delivery region.

Regarding claims 2-7, they are indicated as containing allowable subject matter solely because they depend from claim 1 which contains allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731